NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

ALLYSSABETH KLEIN, RUSSELL B.                )
KLEIN, and TRAVIS KLEIN,                     )
                                             )
               Appellants,                   )
                                             )
v.                                           )       Case No. 2D18-3975
                                             )
KENNETH D. KLEIN, individually and as        )
trustee for the Arthur S. Klein Living Trust )
Agreement u/a/d February 12, 2010, Sub- )
Trust f/b/o Kenneth D. Klein,                )
                                             )
               Appellee.                     )
                                             )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Brian M. O'Connell, Ashley Crispin Ackal,
Joielle "Joy" Foglietta Craig, Clara C.
Ciadella, and Morgan E. Metzger of
O'Connell & Crispin Ackal, PLLC, Palm
Beach, for Appellants.

Laura Bourne Burkhalter of Laura Bourne
Burkhalter, PA, Fort Lauderdale, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, MORRIS, and SALARIO, JJ., Concur.